Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said method" in line 4, line 18, line 19, and line 21.  There is insufficient antecedent basis for this limitation in the claim, since it is unclear which part of the claimed “method” is being referenced here.  It is noted that the claimed method recites only two steps: “traversing all values of i in the positive integer interval [l,m]”, and “calculating the control input vector u(k)=[u1(k),…,um(k)]T at time k”.
Claims 2-5 depend from claim 1 and incorporate the same deficiencies.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.  
Step 1:  Claim 1 is directed to a method, which is a statutory category of invention.
Step 2A Prong One:  Claim 1 recites the steps of “traversing all values of i in the positive integer interval [l,m]”, and “calculating the control input vector u(k)=[u1(k),…,um(k)]T at time k”.  These limitations recite concepts that fall into the “mathematical concept” and/or “mental process” groups of abstract ideas.
Step 2A Prong Two:  Claim 1 does not recite any additional elements beyond the judicial exception.  Claim 1 recites a “controlled plant”, but this limitation does not limit the claim.  Instead, it appears to indicate an intended use for the claimed method.  As such, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Step 2B:  Since claim 1 does not recite any additional elements beyond the judicial exception as noted above with respect to Step 2A Prong Two, then likewise the claim as a whole does not amount to significantly more than the recited exception.

Dependent claims 2-5 do not cure the deficiencies noted above with respect to independent claim 1.

Claim 4 further defines the controlled plant.  However, as noted above with respect to claim 1, this limitation does not limit the claim.  Instead, it appears to indicate an intended use for the claimed method.  As such, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Claim 5 recites the additional element of a hardware platform for running said method.  But these elements are recited so generically that they represent no more than mere instructions to apply the judicial exceptions on a computer.  Thus, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Further, mere instructions to apply an exception cannot provide an inventive concept per Step 2B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
02/25/22